Citation Nr: 0003242	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  92-22 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia



THE ISSUE

Entitlement to an increased rating for the service-connected 
residuals of a lacerated wound scar on the left thigh, 
currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from September 1943 to 
January 1946.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1992 rating decision by the 
RO.  

In July 1993 and July 1996, the Board remanded the case for 
additional development of the record.  



REMAND

As noted in the prior remands, the veteran maintains, in 
essence, that the residuals of injuries from World War II are 
severe enough to warrant an evaluation in excess of 10 
percent.  In the July 1993 remand, the Board requested that 
the veteran be afforded a VA orthopedic examination in order 
to determine the current nature and severity of the service-
connected lacerated wound scar on the left thigh.  

In an April 1994 VA examination, the pertinent diagnosis was 
that of a residual elliptical scar on the lateral aspect of 
the left thigh; however, the examiner did not comment on the 
severity of the residuals of the scar on his thigh or specify 
to what degree, if any, his service-connected disability 
caused muscle impairment or functional limitation to include 
limitation of motion due to pain.  As noted in the earlier 
remands, if a VA examination does not contain sufficient 
detail, it is incumbent upon the rating board to return the 
report as inadequate for evaluation purposes.  38 C.F.R. § 
4.2 (1999).  

In addition, in the July 1996 remand, the Board instructed 
the RO to consider the issue of service connection for 
peripheral neuropathy secondary to the veteran's service-
connected wound.  The Board instructed the RO to obtain a 
special VA orthopedic examination as well as a special VA 
neurological examination.  The VA neurological examination 
resulted in a grant of service connection for the neuropathy.  
It does not appear, however, that an orthopedic examination 
was conducted.  Specifically, the examination report did not 
contain detailed findings and did not describe fully the 
extent to which the service-connected residuals of the 
veteran's lacerated wound scar on the left thigh causes any 
muscle impairment or functional limitation to include 
limitation of motion due to pain, as was instructed by the 
Board.  Further, the Board requested a medical opinion as to 
the degree of industrial incapacity caused by the service-
connected residuals of his lacerated wound scar on the left 
thigh.  No such opinion was provided.  

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Thus, this issue must be remanded again for 
compliance with the previous remand instructions.  

In light of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  The RO should take the appropriate 
steps to contact the veteran and obtain 
the names and addresses of all medical 
care providers who have treated him for 
the service-connected residuals of his 
lacerated wound scar on the left thigh 
since July 1996.  Based on his response, 
the RO should obtain copies of all of the 
records from the identified treatment 
sources and associate them with the 
claims folder.  

2.  The RO also should obtain copies of 
any records referable to VA outpatient 
treatment received by the veteran since 
July 1996 and associate them with the 
claims folder.  

3.  The veteran should be afforded a 
special VA orthopedic examination to 
ascertain the current severity of the 
service-connected residuals of his 
lacerated wound scar on the left thigh.  
All indicated testing in this regard 
should be accomplished.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner should report 
detailed findings and describe fully the 
extent to which the service-connected 
residuals of his lacerated wound scar on 
the left thigh causes any muscle 
impairment or functional limitation to 
include limitation of motion due to pain.  
Based on the review of the case, it is 
requested that the examiner express an 
medical opinion as to the degree of 
industrial incapacity caused by the 
service-connected residuals of his 
lacerated wound scar on the left thigh.  

4.  After the development requested above 
has been completed, the RO should again 
review the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case and given the 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  




